—Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered October 29, 1997, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
*586Ordered that the judgment is affirmed.
The defendant’s contention regarding the legal sufficiency of the evidence is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Terry, 148 AD2d 478). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the hearing court properly denied that branch of his omnibus motion which was to suppress a written confession that he made to law enforcement officials. The hearing testimony established that he knowingly and intelligently waived his Miranda rights before speaking with the detective who took the statement, and voluntarily gave the statement (see, Miranda v Arizona, 384 US 436; People v Vanegas, 237 AD2d 469; People v Anthony, 165 AD2d 876; People v Zuluaga, 148 AD2d 480).
The defendant’s remaining contentions are without merit. Thompson, J. P., Sullivan, Altman and Florio, JJ., concur.